DETAILED ACTION
This is a Final Office Action in response to the amendment filed 02/22/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 have been amended. Claims 1-2 are currently pending in the application and have been examined.
Response to Amendment
The amendment filed 02/22/2022 has been entered.
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, the priority/benefit claim to the provisional application is improper. The instant application claims the benefit under 35 U.S.C. 119(e) to Provisional Application 62/905,309 filed 09/24/2019. However, the instant application was filed 10/27/2020, which is more than 12 months after the filing date of the provisional application for which the benefit claim is sought. 
if the application for patent filed under section 111(a)  or section 363  is filed not later than 12 months after the date on which the provisional application was filed and if it contains or is amended to contain a specific reference to the provisional application. The Director may prescribe regulations, including the requirement for payment of the fee specified in section 41(a)(7), pursuant to which the 12-month period set forth in this subsection may be extended by an additional 2 months if the delay in filing the application under section 111(a) or section 363 within the 12-month period was unintentional. No application shall be entitled to the benefit of an earlier filed provisional application under this subsection unless an amendment containing the specific reference to the earlier filed provisional application is submitted at such time during the pendency of the application as required by the Director. The Director may consider the failure to submit such an amendment within that time period as a waiver of any benefit under this subsection. The Director may establish procedures, including the payment of the fee specified in section 41(a)(7), to accept an unintentionally delayed submission of an amendment under this subsection. 

(3) If the day that is 12 months after the filing date of a provisional application falls on a Saturday, Sunday, or Federal holiday within the District of Columbia, the period of pendency of the provisional application shall be extended to the next succeeding secular or business day. For an application for patent filed under section 363 in a Receiving Office other than the Patent and Trademark Office, the 12-month and additional 2-month period set forth in this subsection shall be extended as provided under the treaty and Regulations as defined in section 351.

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the disclosure refers to the priority claim, however, that statement is improper since the instant application is not entitled to the benefit of the prior-filed provisional application. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-2 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-2, the independent claims (claims 1 and 2) are directed, in part, to a system and a method for vendor recommendations and running online auctions. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claim 1 is directed to a system, however the claimed system lacks any hardware or physical elements to render the system as a machine or article of manufacture, therefore claim 1 fails the eligibility analysis; claim 2 is directed to a method comprising a series of steps which falls under the statutory category of a process. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to determining recommendations and running online auctions comprising: searching ERP transaction data; ranking vendors based on past performance; establishing a pool of vendors; reporting vendors; 10conducting an online auction; and predicting vendor performance. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a system”; “software” and “a cloud network”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 2 and related text and [0036]; [0038]; [0048] to Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0085884 (hereinafter; O’Sullivan) in view of US Pub. 2014/0278730 (hereinafter; Muhart).
Regarding claim 1, O’Sullivan discloses:
A system for vendor recommendations [0021] a set of suppliers are selected that are likely candidates to be able to provide with the good or service being pursued by the buyer; the suppliers are pre-approved by the buyer; the suppliers are part of, a buyer's vendor master which is a list of approved buyer vendors. Based on knowledge of the product or service, and knowledge of the suppliers of the approved list, an appropriate set of suppliers can be logically selected. 
and running online auctions system [0031]; Fig. 2 a buyer/supplier network collaboration and bids policy; [0045] providing a buyer with a catalog or non-catalog item, receiving, by the buyer/supplier network, a collaboration request submitted by  
comprising: software; [0044] a computer system comprising software elements.
and a cloud network, [0057] cloud networks and external cloud network platforms. 
wherein the software is configured for: searching ERP transaction data; [0041]; Fig. 1; [0047] the collaboration request includes a set of approved and/or not approved vendors of the buyer. The approved list can be obtained, for example, from an approved list of vendors 124 associated with an Enterprise Resource Planning (ERP) network 122. For many businesses ERP applications include complex information systems that support and automate business processes such as human resources, manufacturing, distribution, project management, payroll, and/or financials. A non-approved list can be obtained, for example, from a third party that has information of providers of the good or service that the buyer is attempting to purchase.
ranking vendors based on past performance; [0018] discloses the selection process of a vendor; [0049] Products, locations and other parameters of the supplier profile can be used to rank the probability that the suppliers will be able to collaborate with the buyer in the buyer's purchase of the good or service. The top ranked, or suppliers having a selected rank or better can be selected as the select set of suppliers that receive 
establishing a pool of vendors; [0049] The top ranked, or suppliers having a selected rank or better can be selected as the select set of suppliers that receive invitations.
conducting an online auction; [0031]; Fig. 2 a buyer/supplier network collaboration and bids policy; [0045] providing a buyer with a catalog or non-catalog item, receiving, by the buyer/supplier network, a collaboration request submitted by the buyer, thereby initiating a negotiation with one or more suppliers, providing, by the buyer/supplier network, the collaboration request to the one or more suppliers, receiving, by the buyer/supplier network, a proposal from at least one of the suppliers, and receiving, by the buyer/supplier network, an acceptance or a rejection to each received proposal.
Although O’Sullivan discloses a system for vendor recommendations that runs an online auction system, O’Sullivan does not specifically disclose reporting vendors or predicting vendor performance. However, Muhart discloses the following limitations:
reporting vendors; [0049] The analyst report can be an electronic report that can include a full recommendation of a vendor PV, a recommendation with certain reservations, or a recommendation of denial, for example based on a presence of vendor of the EPLS or OIG exclusion list, or criminal activity of vendor PV and one of the owners OW or officers O, and this report can be generated by reporting module 600.
and predicting vendor performance. [0039] Vendor performance module 1200 is provided which is an object that can provide functions for track, display, archive and predict vendor performance.

Regarding claim 2, O’Sullivan discloses:
A method for vendor recommendations [0021] a set of suppliers are selected that are likely candidates to be able to provide with the good or service being pursued by the buyer; the suppliers are pre-approved by the buyer; the suppliers are part of, a buyer's vendor master which is a list of approved buyer vendors. Based on knowledge of the product or service, and knowledge of the suppliers of the approved list, an appropriate set of suppliers can be logically selected.
and running online auctions [0031]; Fig. 2 a buyer/supplier network collaboration and bids policy; [0045] providing a buyer with a catalog or non-catalog item, receiving, by the buyer/supplier network, a collaboration request submitted by the buyer, thereby initiating a negotiation with one or more suppliers, providing, by the buyer/supplier network, the collaboration request to the one or more suppliers, receiving, by the buyer/supplier network, a proposal from at least one of the suppliers, and receiving, by the buyer/supplier network, an acceptance or a rejection to each received proposal.
comprising: searching ERP transaction data; [0041]; Fig. 1; [0047] the collaboration request includes a set of approved and/or not approved vendors of the buyer. The 
ranking vendors based on past performance; [0018] discloses the selection process of a vendor; [0049] Products, locations and other parameters of the supplier profile can be used to rank the probability that the suppliers will be able to collaborate with the buyer in the buyer's purchase of the good or service. The top ranked, or suppliers having a selected rank or better can be selected as the select set of suppliers that receive invitations; [0353] discloses managing prospective vendors using features such as vendor qualification, rating and performance.
establishing a pool of vendors; [0049] The top ranked, or suppliers having a selected rank or better can be selected as the select set of suppliers that receive invitations.
conducting an online auction; [0031]; Fig. 2 a buyer/supplier network collaboration and bids policy; [0045] providing a buyer with a catalog or non-catalog item, receiving, by the buyer/supplier network, a collaboration request submitted by the buyer, thereby initiating a negotiation with one or more suppliers, providing, by the buyer/supplier network, the collaboration request to the one or more suppliers, receiving, by the 
Although O’Sullivan discloses a system for vendor recommendations that runs an online auction system, O’Sullivan does not specifically disclose reporting vendors or predicting vendor performance. However, Muhart discloses the following limitations:
reporting vendors; [0049] The analyst report can be an electronic report that can include a full recommendation of a vendor PV, a recommendation with certain reservations, or a recommendation of denial, for example based on a presence of vendor of the EPLS or OIG exclusion list, or criminal activity of vendor PV and one of the owners OW or officers O, and this report can be generated by reporting module 600.
and predicting vendor performance. [0039] Vendor performance module 1200 is provided which is an object that can provide functions for track, display, archive and predict vendor performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for dynamic collaboration of a buyer/supplier network of O’Sullivan with the vendor management system of Muhart in order to perform a risk analysis associated with a vendor (Muhart abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Conclusion
The following is prior art made of record but not relied upon:
US Pub. No. 2019/0392512 (Zagorin et al.) discloses an electronic negotiation system that generates quotes and rankings associated with sellers.  
US Pub. No. 2005/0177435 (Lidow et al.) discloses a supply chain network that handles various management activities, such as negotiating prices and maintaining transaction information for each member of the supply chain, including customers and suppliers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683